Citation Nr: 1751551	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  07-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an October 2013 decision, the Board denied the appeal as to service connection for hypertension.  The Veteran appealed the October 2013 Board denial of the appeal as to hypertension to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs vacated the October 2013 Board decision as to the hypertension denial, and remanded that matter to the Board for action consistent with the terms of the JMR. 

In October 2014 and June 2015, the Board remanded the hypertension claim to the AOJ for additional development.  Subsequently, in a February 2016 decision, the Board denied the appeal as to service connection for hypertension to include as secondary to service-connected PTSD.

The Veteran appealed the June 2015 Board denial of the appeal as to hypertension to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a Memorandum Decision, vacated the June 2015 Board decision as to the hypertension denial, and remanded that matter to the Board for action consistent with the terms of the previous May 2014 JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In denying service connection for hypertension in February 2016, the Board relied on the August 2015 medical opinion, which stated that there was no evidence that the Veteran's  PTSD had "permanently worsened his hypertension beyond its natural progression" to deny the appellant's claim on a secondary basis.  
The Court determined in April 2017 there is no requirement of permanent worsening for an appellant to be entitled to service connection due to aggravation, only that the worsening is not caused by natural progression.  See 38 C.F.R. §3.310(b) (stating [a]ny increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the non-service connected disease will be service connected"). 

Further, the Court found that because the examiner employed the wrong standard in finding no aggravation, the medical opinion failed to comply with the remand order.

Remand is required for the Board to ensure compliance with the May 2014 JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs when it fails to ensure compliance with the terms of a remand).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's complete claims file to an appropriately qualified VA examiner for review; physical examination is not required unless the reviewer determines such is necessary to respond to the Board's inquiry.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic files, printed copies of relevant documents must be provided for review.

As the opinions required necessitate consideration of medical factors, the review may not be conducted by a psychologist. 

The examining medical professional must:

a) Opine as to whether it is at least as likely as not that service-connected PTSD caused or aggravated (worsened beyond the natural progression) the diagnosed hypertension. 

b) As an addendum to the August 2015 VA medical opinion, the reviewer must opine as to whether it is at least as likely as not that service-connected PTSD aggravated (worsened beyond the natural progression) diagnosed hypertension.  The standard does not include the question of whether there was a permanent worsening of the disability; do not use that language in the response.

Full and complete rationales for all opinions expressed must be provided.  The examiner should review and cite to relevant medical literature regarding this question.  

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




